Citation Nr: 0115723	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-20 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased (compensable) evaluation for 
irritable bowel syndrome.  

Entitlement to an increased (compensable) evaluation for left 
trapezius strain..  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel




INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1995.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  Irritable bowel syndrome is productive of not more than 
mild impairment with disturbances of bowel function and 
occasional episodes of abdominal distress.  

2.  Left trapezius strain is manifested by pain, tenderness 
and muscle spasms that produce functional impairment 
consistent with limitation of motion of the arm to shoulder 
level.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for irritable bowel 
syndrome are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, Diagnostic Code 7319 
(2000)

2.  The left trapezius strain is 20 percent disabling 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.71a, 
Diagnostic Code 5201 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

On VA examination in September 1995, the veteran reported a 
history of left shoulder pain from carrying a rucksack during 
active service.  She described irritable bowel syndrome with 
diarrhea, abdominal bloating, cramps, flatus, and nausea over 
a period of 4 years.  Left shoulder pain was stated to be 
increased by housework and anxiety.  She described a burning 
sensation of the left trapezius down the left arm after 
exertion.  She stated that she was right-handed.  The 
digestive system was normal on physical examination.  The 
strength of all deltoids, biceps, triceps and interossei, 
especially on the left, was good.  There were no 
fasciculations or atrophy.  The left shoulder and left upper 
extremity showed no bony deformity, tenderness or muscle 
abnormality.  Range of motion was termed normal.  The 
diagnoses were irritable bowel syndrome and history of left 
trapezius strain with persistent dysesthesias.  

VA outpatient treatment records show treatment for various 
complaints in 1999 and 2000.  In January 2000, she complained 
of left shoulder and stomach pain.  She was given Dimetapp 
and Metamucil.  A colon air contrast study associated with 
her complaint of constipation showed no colonic abnormality.  
She also complained of increasing flare-ups of left shoulder 
pain.  The physical examination revealed point tenderness 
near the left scapula and decreased range of motion and 
muscle strength of the left upper extremity.  An X-ray 
examination of the left shoulder revealed no significant 
abnormality.  

On a VA examination in May 2000, the veteran complained of 
bowel problems with 3 bowel movements a month.  She stated 
that she may have had small bowel movements more frequently, 
perhaps once a week.  She had no diarrhea.  She complained of 
a lot of cramping.  Barium enema was normal.  No abdominal 
masses were palpated.  The impressions were chronic 
constipation with normal colon X-ray.  The examiner thought 
that she had a functional bowel problem that could be 
corrected by stool softeners or a mild laxative and roughage.  

On examination of the left shoulder, the veteran complained 
of left shoulder tenderness along the trapezius and median 
border of the scapula ever since service .  She reported pain 
when carrying a purse or on lifting.  She indicated that she 
had limited motion in her left arm if she tried to lift her 
left arm above her head.  Examination showed she had a full 
range of motion of the left shoulder with pain on abduction.  
She abducted her right arm to 110 degrees.  She abducted her 
left arm to 90 degrees.  Further evaluation showed that there 
was pain in the left shoulder at 90 to 145 degrees of 
abduction.  There was marked tenderness over the superior 
head of the left trapezius with muscle spasm.  The diagnosis 
was myositis of the left trapezius muscle.    

Analysis

Initially, it is noted that VA has a duty to assist the 
veteran in developing facts which are pertinent to the claim.  
See generally Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (VCAA 2000).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified of the 
evidence necessary to complete her application for her claims 
for increased ratings.  The evidence of record includes her 
service medical records, records of treatment following 
service, statements from the veteran's treating physicians, 
reports of VA rating examinations, and personal statements 
made by the veteran in support of her claim.  In addition, 
the RO has sent letters to her advising her of the type of 
evidence required to complete her claim for an increased 
rating.  She has declined the opportunity to present 
testimony at a personal hearing.  The Board is unaware of any 
additional unobtained evidence which is available in 
connection with this appeal, and none is indicated by her.  
Therefore, no further assistance to her regarding the 
development of evidence is required.  See generally VCAA 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the veteran's 
ability to engage in ordinary activities, to include 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Where the rating schedule does not specifically provide 
criteria for rating a disability, it is permissible to 
evaluate the disability under the provisions of the schedule 
which pertain to a closely- related disease or injury which 
is analogous in terms of the function affected, anatomical 
localization and symptomatology.  38 C.F.R. § 4.20.  

Irritable Bowel Syndrome

The veteran's irritable bowel syndrome is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7319.  Under this code, a 
noncompensable rating is warranted for mild impairment with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent rating is warranted for 
moderate impairment with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is 
warranted for severe impairment with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  

While the veteran has complained of constipation, no finding 
has been made of any colonic abnormality and barium enema 
examination has been normal.  She shows no objective evidence 
of significant disability from this condition.  The examiner 
described it as functional and correctable with stool 
softeners, a mild laxative and roughage.  Taking her 
complaints into consideration, this disorder is not shown to 
be more than mild with disturbances of bowel function and 
occasional episodes of abdominal distress.  Accordingly, the 
requirements for a compensable evaluation have not been 
satisfied.  In arriving at this conclusion, consideration has 
been given to the doctrine of resolving reasonable doubt in 
the veteran's favor, but as the clear preponderance of the 
evidence as discussed above weighs heavily in favor of a 
denial, that doctrine is not for application.  38 C.F.R. 
§ 3.102.  

Left Trapezius Strain

The RO has rated the veteran's left shoulder disability under 
Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation 
of motion of the arm to 25 degrees from the side warrants a 
30 percent evaluation for the minor arm.  If the limitation 
is to midway between the side and shoulder level or to 
shoulder level, a 20 percent rating is to be assigned for the 
minor arm.  Code 5201.  

Range of motion of the shoulder is from 0 to 180 degrees in 
forward elevation (flexion), 0 to 180 degrees in abduction, 0 
to 90 degrees in external rotation and 0 to 90 degrees in 
internal rotation.  38 C.F.R. § 4.71, Plate I (2000).  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
Functional impairment must be considered.  38 C.F.R. § 4.40.  

On the physical examinations, range of motion of the left 
(minor) shoulder has been shown to be normal, but there also 
is shown tenderness, weakness, muscle spasms and possible 
flare-ups of pain.  She has pain on abduction of the shoulder 
above shoulder level.  Under the Court's holding in DeLuca, 
the functional impairment caused by pain, weakness, etc. must 
be considered and, if feasible, be expressed in terms of the 
degree of additional loss of motion.  Applying this holding 
to the instant case, it is concluded that, from a functional 
point of view, limitation of motion of the left shoulder to 
shoulder level is demonstrated.  Under Diagnostic Code 5201, 
this qualifies for a 20 percent disability evaluation, but no 
more.  In arriving at this conclusion, the veteran has been 
given the benefit of the doubt.  


ORDER

An increased (c0mpensable) evaluation for irritable bowel 
syndrome is denied.  

An evaluation of 20 percent for left trapezius strain is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 


